DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 08/18/2022 in which claims 1,9,11, and 15 are currently amended. By this amendment, claims 1-20 are still pending in the application.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 7, the underlined limitations of, “ a handle formed as part of the upper modular housing portion” lack antecedent basis.  It is suggested however that limitations should read instead --“ a handle formed as part of the upper modular  --
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “ a handle formed as part of the upper modular housing portion” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 depend either directly or indirectly from claim 1 and therefore are also rejected for the same reasons since they inherit the same deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-8 are rejected under 35 U.S.C. 103 as being obvious over Olsson et al.,(Olsson) US 2014/0154535 (cited by Applicants).
Regarding claim 1: Olsson at least discloses and shows in Figs. 1A, 6 and 7: A battery assembly(600)(see Fig. 6 and ¶[0118]) comprising: a battery pack(600)(battery pack assembly has an enclosure 100 with a housing 110; see Fig. 2) having a battery pack housing(capture shell which comprises of top case/half 610 and bottom half 620; see ¶[0118]-[0119]); an upper modular housing portion(610) coupled to the battery pack housing positioned at a first end of the battery pack housing(see Figs. 6-7); a lower modular protector portion(620)(note- the upper-and-lower or side-by-side shell components (610) and(620); see ¶[0119]) coupled to the battery pack housing(note battery pack module 600 may include a sealed assembly; see ¶[0118]) positioned at a second end of the battery pack housing(note- since the elements (610) and (620) can be side-by-side shell components); a handle(1910)(see Figs. 19-20 and ¶[0165]) formed as part of the upper modular housing portion; a plurality of battery cells(note- each battery enclosure 100 may include one or more cells within; see Figs. 1A and 6 and ¶[0078]) disposed within the battery pack housing; a mating feature(battery contact elements 132 are contacted through the sliding contract seals 624 and provide power to a portable device or receive charge; see Figs. 1A, 6, 7, and 9 and ¶[0085],[0107],[0121],[0145]) comprising a plurality of ports(construed as battery ports 132) electrically connected to the plurality of battery cells and structured to supply power from the plurality of battery cells through the ports, the mating feature structured to selectively connect the battery assembly with a receptacle of at least one of a piece of power equipment and a charging station(note-battery contact elements 132 are to be contacted through the sliding contracts seals 624 and provide power to a portable device or receive charge); wherein the mating feature is located on (see and ¶[0085],[0107],[0145]).
However, Olsson does not expressly teach that the mating feature is located on a side of the battery pack housing.
Olsson teaches in (¶[0119] and [0121])) that in an exemplary embodiment, the outer casing assembly may comprise complementary half shells (610) and (620), which may include upper-and-lower or side-by-side shell components (in which case the mating feature is located on a side of the housing) or assemblies and since bottom case assembly 620 may include a bottom case shell 622, sliding contact seals 624 such that,  when mated, the overmold may form a watertight seal between the battery pack module 600 and a receiver module (not shown) which may shield against the entry of water, dirt and/or debris into the contact areas.
Therefore it would have been obvious to one having ordinary skill in the art to avail of the teachings of Olsson (Fig. 6 and ¶[0119],[0121], and [0145]) to have located the mating feature on a side of the battery pack housing since a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Furthermore Olsson discloses the possibilities of having the two housing shells side-by-side and when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious; 
 If a technique has been used to improve one device, and a POSITA would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.
Accordingly claim 1 would have been obvious.
Regarding claim 2, Olsson discloses further comprising one or more slots(note- preloaded plates 134 have slots as seen in Figs. 1A, 2, and 13) positioned on the battery pack housing and structured to receive one of a plurality of protrusions of the receptacle of at least one of the piece of power equipment and the charging station(see ¶[0085],[0116], and [0140]).
Regarding claim 3, Olsson discloses, wherein the handle(1910)(see Figs. 19-20 and ¶[0165])  comprises a movable member(release latch element (630); [0125], [0130]-[0133]) structured to releasably couple the battery assembly(600) to at least one of the piece of power equipment and the charging station when the movable member is depressed.
Regarding claim 5, Olsson discloses all the claimed invention as set forth and discussed above in claim 1. Olsson further discloses, wherein the battery assembly comprises a heat sink positioned at least partially within the battery pack housing(110)(see Figs. 1A,2,6 and 7; ¶[0079],[0117]) and structured to dissipate heat from the battery assembly(note-housing 110 may be made from materials thermally conductive to provide a heat sink, and further fins 500 may be connected to the housing to facilitate heat transfer; ¶[0071],[0079],[0117] and [0145]).
Regarding claim 6, Olsson discloses all the claimed invention as set forth and discussed above in claim 1. Olsson further discloses, wherein the mating feature comprises a slot structured to interface with a protrusion on the charging station to releasably couple the battery assembly(600) to the charging station(note-battery contact elements 132 are to be contacted through the sliding contracts seals 624 and provide power to a portable device or receive charge)(battery contact elements 132 are configured to be contacted through the sliding contract seals 624 and provide power to a portable device or receive charge, the sliding contact elements 132 located on the upper modular housing 610; see Figs. 1A,6-7, and 9; ¶[0085],[0107],[0145]).
Regarding claim 7, Olsson discloses all the claimed invention as set forth and discussed above in claim 1. Olsson discloses, further comprising one or more circuits structured to monitor a state of the battery assembly and output data related to the state of the battery to at least one of a display integrated with the battery assembly and a mobile device(note-battery circuit 160 monitors the battery as well as the power supply and voltage of the overall system and also sends conditions to the GPIO to LEDs 184, 186 which may be alternative to an LCD or LED assembly to signal the battery state; see Fig, 1B; ¶[0088]-[0093], and ¶[0124]).
Regarding claim 8, Olsson discloses all the claimed invention as set forth and discussed above in claim 1. Olsson discloses, further comprising one or more circuits structured to monitor characteristics of a piece of equipment to which the battery assembly is coupled and output data related to the state of the piece of equipment to at least one of a display integrated with the battery assembly and a mobile device(note-battery circuit 160 monitors the battery as well as the power supply and voltage of the overall system and also sends conditions to the GPIO to LEDs 184, 186 which may be alternative to an LCD or LED assembly to signal the battery state; see Fig, 1B; ¶[0088]-[0093], and ¶[0124]).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, among other patentable features,
As in claim 9: “…a charging station comprising a plurality of receptacles; a plurality of battery assemblies wherein each of the plurality of battery assemblies comprises: a housing comprising a handle; a first lower protector portion and a second lower protector portion both being coupled to an outer portion of the housing, wherein the second lower protector portion is located opposite the first lower protector portion…”
As in claim 15: A battery assembly comprising: a housing, a first lower protector portion, a second lower protector portion, and an upper modular portion, each of the first lower protector portion, the second lower protector portion, and the upper modular portion is coupled to the housing, wherein the second lower protector portion is located opposite the first lower protector portion; a handle located above the first upper modular portion… a mating feature comprising a plurality of ports electrically connected to the plurality of battery cells and configured to supply power from the plurality of battery cells through the ports…wherein the mating feature is located on a side of the housing”.
Claims 10-14 depend either directly or indirectly from claim 9 and therefore are allowed for the same reasons.
Claims 16-20 depend either directly or indirectly from claim 15 and therefore are allowed for the same reasons.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Rejections in view of  embodiments of Figs. 6-7 and ¶[0119]) have been maintained since arguments were found not persuasive. Note- that a lower modular housing protector portion(620)(note- the upper-and-lower or side-by-side shell components (610) and(620); see ¶[0119]) coupled to the battery pack housing(note battery pack module 600 may include a sealed assembly; see ¶[0118]) positioned at a second end of the battery pack housing(note- since the elements (610) and (620) can be side-by-side shell components)
Arguments pertaining to claims 9-20 are moot and rejections of claims 15-20 have been withdrawn in view of the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 6, 2022